IN THE COURT OF APPEALS OF IOWA

                                   No. 17-1898
                             Filed October 24, 2018


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

DANISS TAMAR JENKINS,
     Defendant-Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Black Hawk County, George L.

Stigler, Judge.



       The defendant appeals his conviction and sentence of eluding based on

insufficient evidence. AFFIRMED.



       Taryn R. McCarthy of Clemens, Walters, Conlon, Runde & Hiatt, LLP,

Dubuque, for appellant.

       Thomas J. Miller, Attorney General, and Linda J. Hines, Assistant Attorney

General, for appellee.



       Considered by Danilson, C.J., and Vogel and Tabor, JJ.
                                         2


VOGEL, Judge.

       Daniss Jenkins appeals his conviction and sentence for the crime of

eluding. He asserts the State provided insufficient evidence to establish he was

driving at least twenty-five miles per hour over the speed limit. Because the record

supports the finding of such excessive speed, we affirm.

   I. Background Facts and Proceedings

       On March 18, 2016, just before midnight, Officer Justin Brandt of the

Waterloo Police Department pulled behind a Chevy Tahoe, which was parked in

front of a liquor store. Officer Brandt turned on his emergency lights. The driver

of the car looked back at the officer, began to reverse his vehicle, and then drove

away. Officer Tyler Brownell, who was also in the area, initially took the lead in

pursuit of the Tahoe.

       Officer Brownell followed the vehicle down an alley and then turned right

onto Center Street. The vehicle then turned left on Columbia Street headed north

and then turned left onto Conger Street headed west. At this point, Officer Brownell

estimated that the fleeing vehicle was traveling in excess of fifty miles per hour in

a thirty-five-mile-per-hour zone. The vehicle turned right on Broadway Street

headed north. Officer Brandt estimated that he was traveling at fifty miles per hour

on Broadway Street, which was a thirty-five-mile-per-hour zone. The vehicle

turned left onto Riehl Street and made a loop in a gas station parking lot to come

out on Broadway Street headed north again.

       Officer Brandt continued to follow the vehicle, which traveled north on

Broadway Street and then turned left onto Dawson Street.             Officer Brandt

estimated that the vehicle was traveling between fifty and fifty-five miles per hour
                                              3


on Dawson Street, which is a twenty-five-mile-per-hour zone. Officer Brandt also

stated his peak speed on Dawson Street was between fifty-five and sixty miles per

hour because he was trying to close the gap between his patrol vehicle and the

fleeing vehicle. The vehicle turned left onto Fairview Avenue and took the next left

onto Riehl Street. After hitting a parked vehicle, the Tahoe came to a stop in a

residential yard on Riehl Street.

         The driver got out of the vehicle, put his hands in the air, and lowered

himself to the ground. Officer Brownell found a substance that appeared to be

crack cocaine on the driver’s seat and floorboard. On April 29, 2016, Jenkins was

charged with eluding, a second offense of possession of cocaine, and operating

while intoxicated. A trial was held from October 11 to 13, 2017. The jury returned

a verdict finding Jenkins guilty of eluding as an aggravated misdemeanor and not

guilty of possession of cocaine.1 He received a sentence of ninety days in jail and

a fine. He appeals.

      II. Standard of Review

         “We review sufficiency-of-the-evidence claims for correction of errors at law.

We uphold a verdict if substantial evidence supports it.” State v. Quinn, 691

N.W.2d 403, 407 (Iowa 2005) (internal citations omitted). “Evidence is substantial

if it would convince a rational fact finder that the defendant is guilty beyond a

reasonable doubt.” State v. Biddle, 652 N.W.2d 191, 197 (Iowa 2002). “We review

the evidence in the light most favorable to the State, including legitimate inferences




1
    The third charge, operating while intoxicated, was dismissed.
                                              4


and presumptions that may fairly and reasonably be deduced from the record

evidence.” Id.

    III. Sufficiency of Evidence

       Jenkins argues the State failed to provide sufficient evidence to support a

guilty finding of eluding.2 Officer Brandt testified Jenkins was traveling between

fifty and fifty-five miles per hour on Dawson Street, which is a twenty-five-mile-per-

hour zone. Officer Brandt also stated he was trying to get closer to Jenkins, so his

peak speed on Dawson Street was “around fifty-five if not faster, closer to sixty

maybe.” In State v. Bedwell, the officer testified the defendant was speeding “in

excess of sixty miles per hour and [the officer] was just keeping pace with [the

defendant]” in a thirty-five-mile-per-hour zone. 417 N.W.2d 66, 69–70 (Iowa 1987).

The court found the testimony was sufficient evidence to find the State established

the excessive speed element of eluding. Id. Viewing the evidence in a light most

favorable to the State, the record contains sufficient evidence for the jury to have

found Jenkins was traveling at least twenty-five miles over the speed limit. See

Biddle, 652 N.W.2d at 197.




2
  Jenkins was found guilty of eluding, which is defined as:
        The driver of a motor vehicle commits an aggravated misdemeanor if the
        driver willfully fails to bring the motor vehicle to a stop or otherwise eludes
        or attempts to elude a marked official law enforcement vehicle that is driven
        by a uniformed peace officer after being given a visual and audible signal
        . . . and in doing so exceeds the speed limit by twenty-five miles per hour
        or more.
Iowa Code § 321.279(2) (2016).
                                      5


   IV. Conclusion

      We find the State provided sufficient evidence to establish the excessive

speed element for eluding.

      AFFIRMED.